Citation Nr: 0841017	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking an increased initial rating for 
residuals of prostate cancer, currently evaluated as 20 
percent disabling, effective from March 11, 2004.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive VA 
examination of this service-connected disability in April 
2005, more than 3 years ago.  The veteran's June 2005 notice 
of disagreement and April 2006 substantive appeal showed that 
he reported his symptoms had increased in severity since the 
VA examination.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the service-connected disorders at issue on appeal 
herein.  38 C.F.R. §§ 3.326, 3.327 (2008).


Accordingly, the case is remanded for the following action:

1.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected prostate cancer 
residuals, to include any urinary 
and/or renal dysfunction found.  The 
claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
residual disorders that the veteran 
currently experiences as a result of 
both his prostate cancer and the 
treatment provided for the prostate 
cancer.  In regards to urinary and 
renal dysfunction, the examiner must 
state the current manifestations of all 
symptoms, to include such things as: 
urine leakage, to include the use and 
frequency of changing of absorbent 
materials; voiding frequency; and/or 
obstructed voiding, to include whether 
catheterization or dilatation is 
required; nephritis; hypertension; 
albuminuria; edema; decrease in kidney 
function; and/or generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.	The RO must then readjudicate the claim 
and if the claim on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

